NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                        NOV 23 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 LIDIA G. BISTRIKA,                                No. 14-35197

                   Plaintiff-Appellant,            D.C. No. 6:11-cv-06158-TC

   v.
                                                   MEMORANDUM*
 COSTCO WHOLESALE
 CORPORATION, a private Washington
 corporation licensed to do business in
 Oregon,

                   Defendant-Appellee.

                    Appeal from the United States District Court
                             for the District of Oregon
                  Thomas M. Coffin, Magistrate Judge, Presiding**

                           Submitted November 16, 2016***

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Lidia G. Bistrika appeals pro se from the district court’s order denying her


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
              The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion for reconsideration and motion for appointment of counsel in her

employment discrimination action brought under state law. We dismiss the appeal

for lack of jurisdiction because the challenged order is not immediately appealable.

See Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 106-07, 113 (2009)

(discussing collateral order doctrine, and reiterating “that the class of collaterally

appealable orders must remain narrow and selective in its membership”); Wilborn

v. Escalderon, 789 F.2d 1328, 1330 & n.2 (9th Cir. 1986) (holding an order

denying the request for appointment of counsel under 28 U.S.C. § 1915 not

immediately appealable).

      DISMISSED.




                                           2                                     14-35197